
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29


CONSULTING AGREEMENT

BETWEEN

SAMSONITE EUROPE N.V.

AND

MARCELLO BOTTOLI


--------------------------------------------------------------------------------

THIS AGREEMENT IS MADE ON THIS 3rd day of March, 2004

BETWEEN:

(1)SAMSONITE EUROPE N.V., a corporation organized under and existing under the
laws of Belgium, having its office at Westering 17, 9700 Oudenaarde, Belgium
(the "Company"); and

(2)MARCELLO BOTTOLI ("Consultant").

NOW THE PARTIES HEREBY AGREE AS FOLLOWS:

1.0   APPOINTMENT

1.1With effect from the date hereof the Company hereby engages Consultant to
render regular consulting services to the Company and such of its affiliated
companies as the Company made designate from time to time.

1.2With effect from the date hereof Consultant hereby accepts such engagement
and agrees that he will serve the Company and its affiliated companies.

1.3It is understood that it is an essential feature of this Agreement that the
Consultant shall, during the term of this Agreement, be entrusted with the
overall day to day management of the Company, accountable only to the Company's
Board of Directors in a lawful, diligent and proper manner.

2.0   SERVICES

2.1Consultant shall serve the Company and its affiliated companies in their
business to the best of his ability and perform services and duties as shall be
reasonably assigned to, and requested of, him by the Company. All services
rendered by Consultant will be conducted within the European Union.

2.2It is understood between the parties that the Consultant shall carry on his
activities for the Company on a strictly independent and self-employed basis as
a contractor to the Company. Any guidelines which the Company may give with
respect to the exercise of the functions of the Consultant shall therefore not
be construed as instructions or the exercise of authority or supervision on the
part of the Company.

3.0   CONSULTING FEE AND BENEFITS

3.1In consideration of the consulting services rendered by Consultant hereunder,
the Company shall pay to Consultant an annual consulting fee (the "Consulting
Fee") equal to Euro 100,000. Monthly advances may be agreed upon between the
parties. Payment of the Consulting Fee may be effected by the Company and/or by
the various affiliated companies to which services shall be rendered by the
Consultant.

3.2The Consultant shall be solely responsible for his good legal standing,
social security status and tax status under the laws of applicable
jurisdictions. The Consultant acknowledges that the Company shall be paying the
Consulting Fees gross of any withholding and the Consultant agrees to indemnify
the Company for any liability or loss incurred by the Company in connection with
its payment of the Consulting Fee in this manner.

4.0   CONFIDENTIALITY

4.1Unless otherwise required by law or judicial process, Consultant shall keep
confidential all Confidential Information known to Consultant concerning the
Company or its affiliated companies and their respective businesses during the
term of this Agreement and for the shorter of three (3) years following the
termination of this Agreement or until such information is publicly disclosed by
the Company or otherwise becomes publicly disclosed other than through the
Consultant's actions; provided that the Consultant shall provide notice to the
Company in advance

--------------------------------------------------------------------------------

of any disclosure required by law or judicial process in a timely manner to
permit the Company to oppose such compelled disclosure.

4.2For purposes of this Agreement, "Confidential Information" shall mean
proprietary information of the Company and its affiliated company of any nature
and in any form or information about the Company's or its affiliated companies'
business, operations, strategy, personnel or plans which is not made publicly
available by the Company or its affiliated companies, except for information
independently developed by the Consultant without any use of Confidential
Information or which was at the time of disclosure to Consultant part of the
public domain or thereafter becomes generally part of the public domain other
than through Consultant's actions, or which Consultant can demonstrate was
lawfully in Consultant's possession prior to disclosure to Consultant by the
Company or was lawfully received by Consultant after disclosure from a third
party.

4.3Upon termination of Consultant's engagement for any reason, Consultant shall
return all property belonging to the Company, its Subsidiaries or its
Affiliates, as applicable, including any and all Confidential Information in
Consultant's possession or under his control.

5.0   DUTY OF CARE

5.1Consultant shall perform and discharge his duties, powers, functions and
services hereunder in good faith, in accordance with the requirements of
applicable law, rules and regulations, and with the standards set forth herein
and in any event with the due care and skill and to the standards which would be
expected from a competent manager providing services of the kind described
herein.

6.0   TERM

6.1Subject to any other agreements between the parties hereto, this appointment
shall enter into force with effect from the date hereof and shall be terminable
by either party upon 45 days prior written notice to the other party, provided
that termination will be without prejudice to transactions already initiated.

6.2On termination of this appointment the Company shall pay Consultant all
Consulting Fees accrued for the period up to and including the effective date of
termination.

7.0   MISCELLANEOUS

7.1This Agreement shall not be modified or terminated except by an instrument in
writing signed by both parties hereto, or their respective successors or
assigns, or otherwise as provided herein.

7.2This Agreement shall be binding upon and inure to the benefit of any
successor to the Company.

7.3This Agreement (a) contains the complete and entire under-standing and
agreement of the parties hereto respecting the subject matter hereof and
(b) supersedes and cancels any and all understandings, or agreements, oral or
written, respecting the subject matter hereof.

8.0   GOVERNING LAW

8.1This Agreement (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this Agreement or its
formation) shall be governed by and construed in accordance with the laws of
Belgium.

8.2Each of the parties to this Agreement irrevocably agrees that the courts of
Belgium shall have exclusive jurisdiction to hear and decide any suit, action or
proceedings, and/or to settle any disputes, which may arise out of or in
connection with this Agreement and, for these purposes, each party irrevocably
submits to the jurisdiction of the courts of Belgium.

2

--------------------------------------------------------------------------------

9.0   NOTICES

        All notices or other correspondence arising under this Agreement shall
be duly delivered or sent by registered post to:

        Notices to Consultant:

Samsonite Europe N.V.
Westering 17, 9700
Qudenaarde
BELGIUM
Attention: Marcello Bottoli

        Notices to the Company:

Samsonite Europe N.V.
Westering 17, 9700
Qudenaarde
BELGIUM
Facsimile: +32 55 300 970
Attention: Caroline Giraldo

        With a copy to:

Samsonite Corporation
11200 East 45th Street
Denver, Colorado 80239
UNITED STATES OF AMERICA
Facsimile: +1 (303) 373-6606
Attention: General Counsel

        With an addiiton copy to:

Kirkland & Ellis International LLP
Tower 42
25 Old Broad Street
London EC2N 1HQ
UNITED KINGDOM
Facsimile: +44 (0)20 7816 8800
Attention: James L. Learner

        or such other person and address as the parties shall notify the other
in writing or vice versa from time to time.

* * * * *

3

--------------------------------------------------------------------------------

        IN WITNESS whereof this Agreement has been executed on the date first
above written.


 
 
SAMSONITE EUROPE N.V.
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard H. Wiley         Its:   Director
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Luc Van Nevel         Its:   Director
 
 


--------------------------------------------------------------------------------

MARCELLO BOTTOLI

4

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT BETWEEN SAMSONITE EUROPE N.V. AND MARCELLO BOTTOLI
